Citation Nr: 1030856	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-17 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to May 1971, 
including service in the Republic of Vietnam, and his decorations 
include the Air Medal Citation and the Vietnam Service Medal with 
Four Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Nashville, 
Tennessee.

The Veteran requested a Travel Board hearing before a Veterans 
Law Judge; however, he notified the RO prior to the scheduled 
hearing date that he would not attend the hearing.  

This case was previously before the Board in September 2007 when 
it was remanded for further development.  

In a rating decision dated in September 2007 the RO granted 
entitlement to service connection for right shoulder degenerative 
joint disease/rotator cuff tendinopathy that was originally 
claimed as right shoulder torn rotator cuff as secondary to the 
service-connected disability of left shoulder brachial plexus 
injury with paralysis of the shoulder muscles.  Since this claim 
has been fully resolved it is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for PTSD.  The Veteran 
contends that he feared for his life while serving in the 
Republic of Vietnam.

In September 2007, the Board remanded the Veteran's claim of 
entitlement to service connection for PTSD, in part, to afford 
the Veteran a VA medical examination and for an opinion to be 
obtained regarding the etiology of any PTSD found to be present.

Pursuant to the Board's September 2007 remand order, the Veteran 
was afforded a VA Compensation and Pension psychiatric 
examination in June 2009.  After examination the examiner noted 
that the Veteran met the DSM-IV criteria for a diagnosis of PTSD; 
however, the examiner listed the Veteran as having no psychiatric 
disability under Axis I.  In addition, the examiner stated that 
the Veteran gave a very credible history that in most cases would 
satisfy criterion A; however, following the instructions received 
from the Appeals Management Center (AMC), as the Veteran was 
unable to give any specific dates or names to allow verification 
of his stressors, the examiner did not make a diagnosis of PTSD.  
The examiner reported that "this man would qualify for a 
diagnosis of PTSD in a regular evaluation."  

Pursuant to the applicable criteria, if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, ''fear of 
hostile military or terrorist activity'' means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843-39852 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)(3).  

The Board finds the medical examination report dated in June 2009 
to be internally inconsistent and, therefore, inadequate.  See 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996).

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion and 
must remand the claim.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since May 2009.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that are dated from May 2009.

2.  Following the above, the Veteran should 
be afforded a VA psychiatric examination by 
a VA psychiatrist or VA psychologist or one 
contracted with by VA.  The claims folder 
and a copy of this remand must be provided 
to the examiner and reviewed in conjunction 
with the examination and the examiner 
should indicate in the report that such 
review was accomplished.  All indicated 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is advised that 
the Veteran received a diagnosis of PTSD 
from his private physician.  

The psychiatric examiner should review the 
claims folder, including the Air Medal 
citation and the Veteran's stressor 
statements, and consider these events for 
the purpose of determining whether exposure 
to an in-service stressor has resulted in 
PTSD.  The examiner should comment upon the 
Veteran's statements that he was in fear of 
being shot down and indicate whether this or 
any other incident of his Vietnam service 
represents a credible "fear of hostile 
military or terrorist activity."  Note: 
''fear of hostile military or terrorist 
activity'' means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  75 Fed. 
Reg. 39843-39852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3).  

The examiner should determine whether the 
stressor of being in fear of being shot 
down and/or any other reported stressor is 
sufficient to support the diagnosis of 
PTSD.  The examiner should opine as to 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
the Veteran has PTSD as a result of an in-
service stressor.  The report of 
examination should include a complete 
rationale for all opinions expressed.

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the issue 
on appeal.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


